UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-00121 Name of Registrant: Vanguard Wellington Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012 – May 31, 2013 Item 1: Reports to Shareholders Semiannual Report | May 31, 2013 Vanguard Wellington TM Fund > Vanguard Wellington Fund returned about 11% for the six months ended May 31, 2013. > The fund outperformed both its composite index benchmark and its peer group. > Strong stock selection within the equity portfolio boosted the fund’s overall return, as well as its performance relative to its benchmark. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 12 Performance Summary. 14 Financial Statements. 15 About Your Fund’s Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended May 31, 2013 Total Returns Vanguard Wellington Fund Investor Shares 11.06% Admiral™ Shares 11.10 Wellington Composite Index 10.05 Mixed-Asset Target Allocation Growth Funds Average 10.03 For a benchmark description, see the Glossary. Mixed-Asset Target Allocation Growth Funds Average: Derived from data provided by Lipper Inc. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Fund’s Performance at a Glance November 30, 2012, Through May 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Wellington Fund Investor Shares $34.29 $37.07 $0.487 $0.441 Admiral Shares 59.24 64.04 0.864 0.762 1 Chairman’s Letter Dear Shareholder, For the six months ended May 31, 2013, Vanguard Wellington Fund returned about 11% for both Investor and Admiral Shares. The fund outperformed its benchmark index, the Wellington Composite Index, and its peers by about 1 percentage point. The fund’s equity portfolio—which accounts for about 65% of assets—outperformed its benchmark, the Standard & Poor’s 500 Index. All ten industry sectors posted positive results for the fund, with financial stocks the top contributors. The advisor’s strong stock selections within information technology boosted its performance relative to the index. Wellington Fund’s fixed income portfolio—which accounts for roughly 35% of fund assets—outpaced its benchmark, the Barclays U.S. Credit A or Better Bond Index. As of May 31, the fund’s 30-day SEC yield stood at 2.17% for Investor Shares, down from 2.33% six months earlier, and 2.25% for Admiral Shares, down from 2.41%. As you may know, we announced in February that, effective immediately, the fund would no longer accept new accounts from financial advisor or institutional clients. This decision was made to ensure that the fund’s investment advisor can continue to manage the portfolio effectively. The fund will remain 2 open to these clients for additional purchases—and individual investors may continue to establish new accounts and make additional purchases. Stocks were strong globally, but Japan’s market turned volatile Stocks worldwide performed robustly over the six months ended May 31 despite giving back some gains in the period’s final weeks. Global stocks returned about 12% for the half year. U.S. stocks, spared some of the international turbulence, rose nearly 17% as the economy kept slowly improving. Developed markets stocks in the Pacific region returned about 14% and those in Europe about 10%, while emerging markets stocks crept up about 1%. Although Japanese stocks climbed more than 20% for the period, they sank more than 5% in May as Prime Minister Shinzo Abe’s economic recovery plan hit an unexpected bump. Joe Davis, Vanguard’s chief economist, recently noted that stimulative central bank policies in the United States, Japan, and Europe have affected financial markets substantially and “boosted investor psychology and business psychology to some extent.” Central banks have been buying massive amounts of bonds to hold down long-term interest rates and thus encourage business and consumer borrowing. Joe did voice concern that “the sheer size” of central bank actions may be distorting investors’ decisions and leading some to take undue risk. Market Barometer Total Returns Periods Ended May 31, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 16.68% 27.62% 5.57% Russell 2000 Index (Small-caps) 20.60 31.07 7.15 Russell 3000 Index (Broad U.S. market) 16.97 27.88 5.69 MSCI All Country World Index ex USA (International) 8.11 25.79 -1.62 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.05% 0.91% 5.50% Barclays Municipal Bond Index (Broad tax-exempt market) -1.09 3.05 5.70 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.25 CPI Consumer Price Index 1.18% 1.36% 1.46% 3 Bond returns retreated as yields jumped in May Bonds, which had clung to a modestly positive return in the previous few months, faltered in May, dipping into negative territory. The broad U.S. taxable bond market declined 1.1% for the half year, hastened by a 1.8% slide in May. Municipal bonds also retreated 1.1% for the six months. The yield of the 10-year Treasury note closed the period at 2.11%, low by historical measures but considerably higher than its yield of 1.67% at the end of April. (Bond yields and prices move in opposite directions.) In May, bond prices fell as the Federal Reserve Chairman Ben Bernanke suggested that the Fed might decide in coming months to reduce its bond purchases. As it has since December 2008, the Fed kept its target for short-term interest rates between 0% and 0.25%, severely restraining returns from money market funds and savings accounts. Financials and health care drove performance The Wellington Fund, founded in 1929, is Vanguard’s oldest mutual fund and the nation’s oldest balanced mutual fund. The fund invests in about 100 stocks and more than 500 bonds across all market sectors. While the fund’s stocks drove returns for Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Wellington Fund 0.25% 0.17% 1.02% The fund expense ratios shown are from the prospectus dated March 27, 2013, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2013, the fund’s annualized expense ratios were 0.26% for Investor Shares and 0.18% for Admiral Shares. Peer-group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2012. Peer group: Mixed-Asset Target Allocation Growth Funds. 4 this most recent period, in more unstable times its bonds and short-term investments can help offset the effects of stock market volatility. The Wellington Fund’s equity portfolio returned about 18% for the half year, outperforming the equity benchmark, the S&P 500 Index. The fund posted double-digit returns in nine of the ten sectors (utilities brought up the rear, with a return of about 9%). Financials and health care contributed the most; together, they accounted for almost 8 percentage points of the stock portfolio’s return. The top-performing sector was financials. After suffering severe setbacks in the 2008–2009 financial crisis, the industry has been experiencing a widespread resurgence that continued throughout the six months. Holdings in financial services firms, commercial banks, and insurance companies were significant contributors to the fund’s results. In health care, results were generally strong across the board. Stocks of pharmaceutical companies added most to performance, as the industry continued to benefit from favorable rulings by the Food and Drug Administration and improved pipelines of new medicines. Your fund’s advance over its benchmark can be attributed mostly to the advisors’ astute stock selection in information technology. Apple has become such a large portion of the S&P Index that its presence or absence in a portfolio goes a long way toward explaining a fund’s relative performance in the sector. During the period, the fund benefited from its limited exposure to the technology giant, whose stock price has pulled back as competition in the computer and mobile device arena has intensified. The fund’s fixed income portfolio—which includes investment-grade corporate and U.S. government bonds—finished ahead of the benchmark bond index, returning –0.90% for the half year, compared with the benchmark’s –1.09%. This slight edge came mostly from the advisor’s strong selection in corporate bonds, especially in the industrial sector. Bonds remain a key element of a diversified portfolio The bond market enjoyed decades of robust returns against a backdrop of falling interest rates, tame inflation, and, at times, a search on the part of investors for a safe harbor from stock market volatility. But those hoping to see this happen again are likely to be disappointed. Although yields have ticked up of late, they are still not far off historical lows. This doesn’t just mean that bonds are generating modest income; it also means that there’s little room for them to appreciate in price, since yields and prices move in opposite directions. And if interest rates rise substantially, bonds may well deliver negative returns. Given the current conditions of the bond market, reducing the amount of fixed income exposure in a balanced portfolio like Vanguard Wellington Fund might 5 sound like a good idea. But we believe there are excellent reasons to maintain the fund’s current allocation. Research has shown that trying to time the markets—in this case, to make the right call on when to get out of bonds and when to get back into them—doesn’t often work out well. And keep in mind that reducing the amount of bonds in an otherwise well-balanced portfolio inevitably increases the level of volatility risk. That’s because the bond component plays an essential role in helping to cushion the impact of volatility in the stock component, especially during steep downturns in the equity market. That point was made in a recent Vanguard research paper that examined the impact of low bond returns on a balanced portfolio. “The diversification benefits of bonds in a stock/bond portfolio will likely persist,” wrote the authors, Francis M. Kinniry Jr. and Brian J. Scott. “This feature, more than projected returns, justifies a strategic allocation to bonds.” (You can find the full report, Reducing Bonds? Proceed With Caution , at vanguard.com/research.) As always, thank you for investing with Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 14, 2013 6 Advisor’s Report Vanguard Wellington Fund returned about 11% for the six months ended May 31, 2013. The fund finished ahead of the composite index benchmark, which returned about 10% and is weighted 65% in large-capitalization stocks and 35% in high-quality corporate bonds. It also finished ahead of Lipper’s Mixed-Asset Target Allocation Growth Funds peer group, which had an average return that was also about 10%. Investment environment Stocks were up strongly during the period, and the Standard & Poor’s 500 Index returned about 16% for the half year. Favorable global liquidity dynamics, along with accommodative monetary policy from central banks, helped equity markets both in the United States and throughout much of the rest of the world. The Bank of Japan’s announcement of radical measures Equity Portfolio Changes Six Months Ended May 31, 2013 Additions Comments Apple We established a position in Apple during the period. Until recently, the fund did not own Apple shares because we were worried about increased competition, margin pressures, and the uncertainty of the post-Steve Jobs era. The market consensus caught up to these concerns, which are mostly reflected in the stock’s price at this point. After its large price correction, we became more attracted to the stock, in part because of the above-average dividend yield, the potential for growth in the dividend in the near future, and the favorable risk/reward profile at its current valuation. We initiated a modest position as the price of the shares began to drop below what we regarded as their intrinsic value. We would not be inclined to make Apple a large position in the fund unless there was either greater clarity on prospects for its future product launches or further decreases in the stock price. Verizon Communications We also established a position in Verizon Communications. The company provides communications, information, and entertainment products and services to consumers, businesses, and government agencies worldwide. The company is becoming dominant in wireless, and we believe there is a good chance that it will attempt to purchase the rest of Verizon Wireless from Vodafone. We believe this move would boost earnings. Deletions Comments AT&T We eliminated our position in AT&T, which represented our largest sell during the period, to establish the new position in Verizon, as we believe that Verizon is better positioned for future growth. Occidental Petroleum We trimmed our position in Occidental Petroleum (and decreased our energy exposure overall). We have some concerns about potential pressure on oil prices, although our view is on the whole more neutral than negative. We do believe that the relative price differential between oil and natural gas will narrow over time as natural gas becomes an increasingly more viable substitute for oil around the world. 7 to jump-start the Japanese economy and an improving U.S. economy also fueled the extension of the now four-year-old market rally. U.S. housing data continued to provide evidence that the sector at the epicenter of the financial crisis could be a key engine of economic recovery as 2013 continues. High-quality bonds were relatively flat to modestly down during the six months. The benchmark for the fixed income portion of the portfolio, the Barclays U.S. Credit A or Better Bond Index, returned –1.09% as the Treasury yield curve steepened. The 10-year yield rose 50 basis points while short-term yields remained tethered near zero. Our successes The equity portion of the fund outperformed its benchmark, the S&P 500 Index, through a favorable combination of security selection and sector allocation. (Stock selection is a more deliberate and explicit part of our process, while equity sector allocation is a by-product of those company-specific decisions.) Given the fund’s relatively defensive orientation, we were pleased to outperform during such a strong period for the equity market. Our security selection was particularly strong within information technology; it was also strong within consumer staples, consumer discretionary, and telecommunication services. Our overweighted allocations to financials and health care helped results, as did our underweighted allocation to information technology. Top individual stock contributors included JPMorgan Chase, Roche, and Ford Motor. Our underweighted allocation to under-performing Apple helped our performance relative to the benchmark. (See the accompanying table for our view on this new holding.) JPMorgan Chase, the U.S.-based global financial services firm, was the fund’s top absolute contributor. We believe that at current valuation levels, this stock has one of the most attractive risk/reward profiles within the financial sector. We expect the bank to benefit from a continuing recovery in the U.S. housing market, and we believe that management has positioned the core franchise for a favorable combination of continued growth and disciplined cost controls. We increased our holding. As of May 31, JPMorgan was one of the fund’s largest positions. Shares of Roche, the global biophar-maceutical company, were also up substantially. The Switzerland-based firm outperformed as investors responded to its near-term product rollout and its future drug pipeline; last year, 11 of its 14 late-stage trials delivered positive results. We think that diagnostic testing will increasingly promote personalized health care by genotype, especially in oncology, and that Roche has good growth prospects because of its strong position in personalized medicine. Roche’s leadership position in immunology and recent drug approvals furthered our conviction in 8 maintaining a meaningful position in this holding, which is not included in the benchmark. Ford, the global car-maker, was another top performer. Shares moved higher following the release of strong earnings results and guidance attributable to improving manufacturing efficiency and better-than-expected North American operating margins. Given the record age of the U.S. automobile fleet, we see a solid replacement cycle kicking in at the same time that the recovery in U.S. housing should boost sales of high-margin pickups. Restructuring may provide an opportunity for the troubled division in Europe to return to profitability. The fixed income portion of the fund also outperformed its benchmark. The neutral-to-shorter duration bias we maintained throughout the period helped relative returns as interest rates rose during the period’s final weeks. Our corporate bond issue selection, most notably among industrial credits but also in financials and utilities, helped as well. Our shortfalls Although the fixed income portion of the fund outpaced its benchmark, the bonds delivered a modestly negative return as principal losses resulting from the rise in interest rates more than offset the shareholder income generated by coupon payments. Our non-benchmark allocations to U.S. Treasuries and agency mortgage-backed securities (MBS), which we use for liquidity and as diversifiers to corporate bonds, hindered relative performance. In the equity portfolio, stock selection within health care and energy disappointed. Our sector positioning was also unfavorable in consumer discretionary (where we had less-than-benchmark exposure) and utilities (where, conversely, we had an overweight allocation). Our holdings of Goldcorp and Teva Pharmaceutical Industries detracted from performance, as did not holding Berkshire Hathaway, which is included in the S&P 500 Index. Goldcorp, a senior gold producer with assets in North, Central, and South America, saw its shares plummet along with the sudden and steep drop in gold commodity prices. Fundamentals surprised us on the downside. We think the stock is at or near a bottom, and we’ve purchased additional shares at the depressed valuations. In our view, Goldcorp is well-positioned in its industry, with strong operators and assets across different regions of the hemisphere. Teva is an Israel-based global pharmaceutical company that specializes in generic formulations. Although the company reported earnings in line with consensus expectations, inventory adjustments and foreign exchange 9 challenges weighed on the stock. Shares faltered after management released an update suggesting that while cost efficiency should lead to margin expansion, this strategy may take longer than investors had expected. We believe that Teva has promising upcoming drug launches, that its generic business remains strong, and that its recent acquisition of Cephalon will add meaningfully to earnings. The company trades at a compelling valuation and offers an attractive yield. We added to our position. The fund’s positioning In our view, the medium-term growth prospects in the United States are favorable. We expect consumers to be resilient as the year continues, helped by rising house and equity market prices, as well as steady job gains. The key drivers of U.S. growth over the next 12 months are likely to be capital spending and the housing and automotive sectors. An improving economy and healing labor market may allow the Federal Reserve to take its foot off the pedal with respect to its extraordinary purchases of Treasuries and agency MBS. To the extent that investors take this into account, bond prices may be poised to decline further. From an equity sector perspective, the fund retains an overweighted allocation to financial stocks, particularly those of large-cap U.S. banks; its largest active positions include Wells Fargo, JPMorgan Chase, and PNC Financial. We are focusing on high-quality financial institutions with solid balance sheets, strong management teams, and attractive valuations. Within financials, we remain underweighted in REITs as we view the category as a pure play on interest rates (acting as bond surrogates) and do not feel they present an attractive risk/reward profile at this time. We are also overweighting the health care sector, where we are targeting companies that offer stable cash flows and high yields and those that trade at attractive valuations. We favor large-cap pharmaceutical stocks, including Eli Lilly and Pfizer. In addition to Roche, we also hold two other firms with meaningful exposure to immunology developments, Merck and Bristol-Myers Squibb, both of which, we believe, have solid pipelines that are underappreciated by investors. Another overweighted sector for the fund is industrials. We trimmed some of our defense holdings because of concerns about the federal sequester and imminent cuts to defense spending, but these moves were more than offset by increases to our transportation holdings, including a new position in CSX. We continue to underweight the information technology and consumer staples sectors. Many consumer staples shares are at historically high valuations compared with where they typically trade, and we are having a difficult time finding 10 value. While we established a new position in Apple, we remain underweight compared with the benchmark’s large weighting, and our underweighting of the company accounts for a significant part of our underweighting of the technology sector. With regard to fixed income, we view interest rate risk as a greater threat to shareholders than credit risk at this point in the cycle. We closed the period with a shorter-than-benchmark duration posture, in order to mitigate the bond principal losses that would likely occur in a rising-rate environment. Poor liquidity in the corporate bond market is another concern. We continue to maintain a liquidity buffer via exposure to Treasuries and agency MBS; we view the latter as a more liquid alternative to corporate bonds. Edward P. Bousa, CFA, Senior Vice President and Equity Portfolio Manager John C. Keogh, Senior Vice President and Fixed Income Portfolio Manager Wellington Management Company, llp June 18, 2013 11 Wellington Fund Fund Profile As of May 31, 2013 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VWELX VWENX Expense Ratio 1 0.25% 0.17% 30-Day SEC Yield 2.17% 2.25% Equity and Portfolio Characteristics DJ U.S Total Market S&P 500 FA Fund Index Index Number of Stocks 100 500 3,594 Median Market Cap $73.8B $65.0B $41.2B Price/Earnings Ratio 16.8x 17.5x 18.6x Price/Book Ratio 2.1x 2.4x 2.4x Return on Equity 16.8% 18.0% 16.6% Earnings Growth Rate 7.1% 10.7% 10.8% Dividend Yield 2.6% 2.1% 2.0% Foreign Holdings 7.4% 0.0% 0.0% Turnover Rate (Annualized) 33% — — Short-Term Reserves 2.1% — — Fixed Income Characteristics Barclays Barclays Credit A Aggregate or Better Bond Fund Index Index Number of Bonds 608 2,831 8,323 Yield to Maturity (before expenses) 2.4% 2.4% 2.1% Average Coupon 3.7% 4.1% 3.4% Average Duration 5.6 years 6.7 years 5.4 years Average Effective Maturity 8.8 years 9.6 years 7.4 years Total Fund Volatility Measures DJ U.S. Total Wellington Market Composite FA Index Index R-Squared 0.98 0.94 Beta 0.99 0.59 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Wells Fargo & Co. Diversified Banks 3.2% JPMorgan Chase & Co. Diversified Financial Services 2.9 Exxon Mobil Corp. Integrated Oil & Gas 2.9 Merck & Co. Inc. Pharmaceuticals 2.6 Microsoft Corp. Systems Software 2.5 Verizon Communications Integrated Inc. Telecommunication Services 2.3 Pfizer Inc. Pharmaceuticals 2.2 International Business IT Consulting & Machines Corp. Other Services 2.2 Comcast Corp. Class A Cable & Satellite 1.9 Chevron Corp. Integrated Oil & Gas 1.9 Top Ten 24.6% Top Ten as % of Total Net Assets 16.0% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratios shown are from the prospectus dated March 27, 2013, and represent estimated costs for the current fiscal year. For the six months ended May 31, 2013, the annualized expense ratios were 0.26% for Investor Shares and 0.18% for Admiral Shares. 12 Wellington Fund Sector Diversification (% of equity exposure) DJ U.S. Total Market S&P 500 FA Fund Index Index Consumer Discretionary 9.5% 11.8% 12.7% Consumer Staples 8.3 10.5 9.2 Energy 11.1 10.6 9.8 Financials 19.1 16.7 17.8 Health Care 16.7 12.6 12.3 Industrials 12.1 10.2 11.1 Information Technology 14.0 18.2 17.5 Materials 2.8 3.4 3.8 Telecommunication Services 2.8 2.8 2.5 Utilities 3.6 3.2 3.3 Sector Diversification (% of fixed income portfolio) Asset-Backed 1.9% Commercial Mortgage-Backed 0.7 Finance 27.4 Foreign 2.2 Government Mortgage-Backed 8.2 Industrial 35.2 Treasury/Agency 12.6 Utilities 6.7 Other 5.1 The agency and mortgage-backed securities sectors may include issues from government-sponsored enterprises; such issues are generally not backed by the full faith and credit of the U.S. government. Distribution by Credit Quality (% of fixed income portfolio) U.S. Government 21.4% Aaa 1.6 Aa 12.9 A 41.1 Baa 15.2 Not Rated 7.8 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 13 Wellington Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2002, Through May 31, 2013 For a benchmark description, see the Glossary. Note: For 2013, performance data reflect the six months ended May 31, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 7/1/1929 12.04% 6.53% 3.30% 6.01% 9.31% Admiral Shares 5/14/2001 12.11 6.63 3.42 6.01 9.43 See Financial Highlights for dividend and capital gains information. 14 Wellington Fund Financial Statements (unaudited) Statement of Net Assets—Investments Summary As of May 31, 2013 This Statement summarizes the fund’s holdings by asset type. Details are reported for each of the fund’s 50 largest individual holdings and for investments that, in total for any issuer, represent more than 1% of the fund’s net assets. The total value of smaller holdings is reported as a single amount within each category. The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the complete listing of the fund’s holdings is available electronically on vanguard.com and on the Securities and Exchange Commission’s website (sec.gov), or you can have it mailed to you without charge by calling 800-662-7447. For the first and third fiscal quarters, the fund files the lists with the SEC on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Percentage Value of Net Shares ($000) Assets Common Stocks Consumer Discretionary Comcast Corp. Class A 23,082,560 926,765 1.3% Time Warner Inc. 12,784,270 746,218 1.0% Walt Disney Co. 10,719,102 676,161 0.9% Lowe’s Cos. Inc. 15,701,700 661,199 0.9% Ford Motor Co. 38,613,660 605,462 0.8% Target Corp. 8,230,600 572,027 0.8% Consumer Discretionary—Other † 384,084 0.5% 6.2% Consumer Staples CVS Caremark Corp. 11,323,900 652,030 0.9% Procter & Gamble Co. 8,444,575 648,206 0.9% PepsiCo Inc. 7,040,390 568,652 0.8% Philip Morris International Inc. 5,916,800 537,896 0.7% Consumer Staples—Other † 1,570,107 2.1% 5.4% Energy Exxon Mobil Corp. 15,176,704 1,373,036 1.9% Chevron Corp. 7,315,970 898,035 1.2% Anadarko Petroleum Corp. 9,598,200 839,555 1.1% BP plc ADR 15,231,210 653,571 0.9% Energy—Other † 1,585,716 2.2% 7.3% Financials Wells Fargo & Co. 37,977,417 1,539,984 2.1% JPMorgan Chase & Co. 25,385,376 1,385,788 1.9% ACE Ltd. 8,791,760 788,445 1.1% Prudential Financial Inc. 11,040,460 761,461 1.0% PNC Financial Services Group Inc. 9,691,400 694,292 1.0% BlackRock Inc. 2,299,660 642,065 0.9% 15 Wellington Fund Market Percentage Value of Net Shares ($000) Assets Citigroup Inc. 8,838,810 459,530 0.6% Bank of America Corp. 23,040,500 314,733 0.4% Financials—Other † 2,592,488 3.6% 12.6% Health Care Merck & Co. Inc. 26,333,352 1,229,768 1.7% Pfizer Inc. 38,719,621 1,054,335 1.4% Johnson & Johnson 10,477,550 882,000 1.2% Eli Lilly & Co. 13,632,800 724,720 1.0% Medtronic Inc. 13,822,700 705,096 1.0% Roche Holding AG 2,790,911 691,969 1.0% Cardinal Health Inc. 12,683,400 595,612 0.8% AstraZeneca plc ADR 11,063,360 566,997 0.8% UnitedHealth Group Inc. 7,169,690 449,038 0.6% Health Care—Other † 1,115,055 1.5% 11.0% Industrials General Electric Co. 29,833,000 695,706 0.9% Honeywell International Inc. 8,070,770 633,233 0.9% United Parcel Service Inc. Class B 6,552,170 562,831 0.8% FedEx Corp. 5,458,920 525,912 0.7% Eaton Corp. plc 6,930,500 457,829 0.6% Deere & Co. 5,091,660 443,535 0.6% Raytheon Co. 6,510,800 433,880 0.6% Industrials—Other † 2,048,247 2.8% 7.9% Information Technology Microsoft Corp. 33,992,600 1,185,662 1.6% International Business Machines Corp. 5,038,680 1,048,146 1.5% Cisco Systems Inc. 30,696,010 739,160 1.0% Intel Corp. 26,604,000 645,945 0.9% Texas Instruments Inc. 16,453,772 590,526 0.8% * EMC Corp. 20,837,260 515,931 0.7% Information Technology—Other † 1,969,684 2.7% 9.2% Materials Dow Chemical Co. 18,115,900 624,274 0.9% Air Products & Chemicals Inc. 4,562,250 430,722 0.6% Materials—Other † 302,988 0.4% 1.9% Telecommunication Services Verizon Communications Inc. 22,681,050 1,099,577 1.5% Telecommunication Services—Other † 218,951 0.3% 1.8% Utilities NextEra Energy Inc. 7,459,900 564,118 0.8% Dominion Resources Inc. 9,155,200 517,726 0.7% Utilities—Other † 659,030 0.9% 2.4% Total Common Stocks (Cost $33,130,117) 65.7% 16 THOMAS J. HIGGINS Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets U.S. Government and Agency Obligations U.S. Government Securities United States Treasury Note/Bond 0.125% 4/30/15 886,300 883,535 1.2% 1 United States Treasury Note/Bond 1.500% 6/30/16 540,105 555,887 0.8% United States Treasury Note/Bond 0.125%–3.125% 10/31/14–2/15/43 1,473,065 1,465,536 2.0% 2,904,958 4.0% Conventional Mortgage-Backed Securities 2,3,4 Freddie Mac Gold Pool 5.000%–5.500% 9/1/22–6/1/43 1,159,493 1,243,261 1.7% 3 Ginnie Mae I Pool 4.000%–8.000% 6/15/17–6/1/43 513,030 546,048 0.8% 3 Ginnie Mae II Pool 3.500%–4.500% 2/20/41–6/1/43 92,309 100,254 0.1% 1,889,563 2.6% Nonconventional Mortgage-Backed Securities Freddie Mac REMICS 3.500%–4.000% 12/15/30–4/15/31 114,446 121,768 0.2% Nonconventional Mortgage-Backed Securities—Other † 29,796 0.0% 151,564 0.2% Total U.S. Government and Agency Obligations (Cost $4,952,908) 4,946,085 6.8% 5 Asset-Backed/Commercial Mortgage-Backed Securities (Cost $442,763) † 446,224 0.6% Corporate Bonds Finance Banking Bank of America Corp. 3.300%–6.000% 9/1/17–2/7/42 164,690 187,698 0.3% Bank of America NA 5.300%–6.000% 3/15/17–10/15/36 98,000 110,736 0.1% Bear Stearns Cos. LLC 6.400%–7.250% 10/2/17–2/1/18 25,150 30,357 0.0% Citigroup Inc. 1.750%–8.500% 12/15/15–1/30/42 395,067 448,206 0.6% JPMorgan Chase & Co. 3.250%–6.300% 9/15/14–1/6/42 366,741 409,900 0.6% Merrill Lynch & Co. Inc. 6.050%–6.875% 5/16/16–4/25/18 133,000 152,035 0.2% National City Corp. 6.875% 5/15/19 13,950 17,033 0.0% PNC Bank NA 4.875% 9/21/17 50,000 56,389 0.1% 3 PNC Financial Services Group Inc. 4.494% 5/29/49 44,000 43,780 0.1% Wachovia Bank NA 6.600% 1/15/38 60,000 76,863 0.1% Wachovia Corp. 5.250% 8/1/14 2,900 3,051 0.0% Wells Fargo & Co. 2.625%–5.625% 4/15/14–2/13/23 281,185 296,455 0.4% 5 Banking—Other † 2,755,378 3.8% Brokerage † 0.0% Finance Companies (0.5%) General Electric Capital Corp. 3.100%–6.875% 1/7/21–1/10/39 367,731 411,155 0.5% Insurance ACE Capital Trust II 9.700% 4/1/30 20,000 29,300 0.1% ACE INA Holdings Inc. 2.600%–5.800% 11/23/15–3/15/18 51,360 59,582 0.1% Prudential Financial Inc. 3.000%–5.100% 4/1/14–11/15/20 85,060 91,272 0.1% 5 Insurance—Other † 904,819 1.2% 5 Real Estate Investment Trusts † 195,981 0.3% 8.6% Industrial 5 Basic Industry † 191,018 0.3% Capital Goods General Electric Co. 4.125%–5.250% 12/6/17–10/9/42 20,420 21,859 0.0% 5 Capital Goods—Other † 0.8% 17 Wellington Fund Face Market Percentage Maturity Amount Value of Net Coupon Date ($000) ($000) Assets Communication Cellco Partnership / Verizon Wireless Capital LLC 8.500% 11/15/18 21,000 27,943 0.1% Comcast Corp. 4.250%–6.500% 5/15/18–1/15/43 128,405 134,979 0.2% 5 NBCUniversal Enterprise Inc. 1.662%–1.974% 4/15/18–4/15/19 156,250 156,563 0.2% NBCUniversal Media LLC 4.375% 4/1/21 23,900 26,668 0.0% Verizon Communications Inc. 3.500%–7.750% 4/1/17–11/1/41 158,020 190,535 0.3% Verizon Maryland LLC 7.150% 5/1/23 10,000 10,019 0.0% 5 Communication—Other † 1.6% Consumer Cyclical CVS Caremark Corp. 2.750%–5.750% 9/15/14–12/1/22 87,953 90,103 0.1% Lowe’s Cos. Inc. 5.500%–6.875% 2/15/28–9/15/37 91,595 112,857 0.2% Time Warner Cos. Inc. 6.950%–7.570% 2/1/24–1/15/28 40,000 51,826 0.1% Time Warner Inc. 4.750%–4.875% 3/15/20–3/29/21 22,000 24,819 0.0% 5 Consumer Cyclical—Other † 1.6% Consumer Noncyclical Johnson & Johnson 5.150% 7/15/18 14,800 17,511 0.0% Medtronic Inc. 1.375%–4.750% 9/15/15–4/1/18 33,520 35,256 0.1% Merck & Co. Inc. 1.300%–6.550% 5/18/18–5/18/43 120,535 122,375 0.2% Pfizer Inc. 3.000%–5.350% 3/15/15–6/15/23 84,180 85,104 0.1% Wyeth LLC 5.950% 4/1/37 25,000 30,755 0.0% 5 Zoetis Inc. 3.250%–4.700% 2/1/23–2/1/43 7,645 7,673 0.0% 5 Consumer Noncyclical—Other † 2,397,822 3.3% Energy BP Capital Markets plc 1.846%–4.750% 10/1/15–5/6/22 152,215 161,741 0.2% 5 Energy—Other † 440,567 0.6% 5 Other Industrial † 0.1% Technology Cisco Systems Inc. 4.450% 1/15/20 40,000 45,403 0.1% International Business Machines Corp. 1.250%–8.375% 1/5/16–11/29/32 123,686 141,762 0.2% Microsoft Corp. 4.000% 2/8/21 16,000 17,844 0.0% Technology—Other † 243,837 0.3% 5 Transportation † 302,795 0.4% 11.1% Utilities 5 Electric † 1,275,568 1.7% 5 Natural Gas † 222,616 0.3% Other Utility † 42,903 0.1% 2.1% Total Corporate Bonds (Cost $14,653,186) 21.8% 5 Sovereign Bonds (U.S. Dollar-Denominated) (Cost $460,943) † 0.7% Taxable Municipal Bonds (Cost $970,595) † 1.6% 18 Wellington Fund Market Percentage Maturity Value of Net Coupon Date Shares ($000) Assets Temporary Cash Investments Money Market Fund 6,7 Vanguard Market Liquidity Fund 0.136% 32,863,600 32,864 0.0% Face Amount ($000) Repurchase Agreements Bank of America Securities, LLC (Dated 5/31/13, Repurchase Value $82,101,000, collateralized by U.S. Treasury Note/Bond 1.750%-3.250%, 6/30/16-5/15/22) 0.080% 6/3/13 82,100 82,100 0.1% Deutsche Bank Securities, Inc. (Dated 5/31/13, Repurchase Value $189,702,000, collateralized by U.S. Treasury Note/Bond 1.000%-3.125%, 5/31/18-2/15/43) 0.100% 6/3/13 189,700 189,700 0.3% HSBC Bank USA (Dated 5/31/13, Repurchase Value $404,703,000, collateralized by Federal Home Loan Mortgage Corp. 3.000%-3.500%, 4/1/43-5/1/43) 0.090% 6/3/13 404,700 404,700 0.6% RBC Capital Markets LLC (Dated 5/31/13, Repurchase Value $350,002,000, collateralized by Federal National Mortgage Assn. 3.500%-4.000%, 3/1/42) 0.080% 6/3/13 350,000 350,000 0.5% RBS Securities, Inc. (Dated 5/31/13, Repurchase Value $248,501,000, collateralized by U.S. Treasury Note/Bond 0.375%-3.000%, 7/15/14-8/15/42) 0.060% 6/3/13 248,500 248,500 0.3% TD Securities (USA) LLC (Dated 5/31/13, Repurchase Value $236,501,000, collateralized by Federal Home Loan Mortgage Corp. 3.500%, 9/1/42, and Federal National Mortgage Assn. 4.000%, 5/1/42) 0.070% 6/3/13 236,500 236,500 0.3% 2.1% Total Temporary Cash Investments (Cost $1,544,364) 2.1% 8 Total Investments (Cost $56,154,876) 99.3% Other Assets and Liabilities Other Assets 9 1.6% Liabilities 7 (0.9%) 0.7% Net Assets 100.0% 19 Wellington Fund At May 31, 2013, net assets consisted of: Amount ` ($000) Paid-in Capital 54,640,706 Undistributed Net Investment Income 288,877 Accumulated Net Realized Gains 1,767,624 Unrealized Appreciation (Depreciation) Investment Securities 16,395,533 Futures Contracts 686 Swap Contracts 789 Foreign Currencies (242) Net Assets 73,093,973 Investor Shares—Net Assets Applicable to 753,827,332 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 27,947,400 Net Asset Value Per Share—Investor Shares $37.07 Admiral Shares—Net Assets Applicable to 705,001,911 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 45,146,573 Net Asset Value Per Share—Admiral Shares $64.04 See Note A in Notes to Financial Statements. * Non-income-producing security. † Represents the aggregate value, by category, of securities that are not among the 50 largest holdings and, in total for any issuer, represent 1% or less of net assets. 1 Securities with a value of $321,000 have been segregated as collateral for open swap contracts. 2 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 3 The average or expected maturity is shorter than the final maturity shown because of the possibility of interim principal payments and prepayments or the possibility of the issue being called. 4 Includes securities purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of May 31, 2013. 5 Certain of the fund’s securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, the aggregate value of these securities was $2,589,810,000, representing 3.5% of net assets. 6 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 7 Includes $32,864,000 of collateral received for securities on loan. 8 The total value of securities on loan is $29,718,000. 9 Cash of $8,757,000 has been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. See accompanying Notes, which are an integral part of the Financial Statements. 20 Wellington Fund Statement of Operations Six Months Ended May 31, 2013 ($000) Investment Income Income Dividends 1 638,589 Interest 389,155 Security Lending 2,615 Total Income 1,030,359 Expenses Investment Advisory Fees—Note B Basic Fee 23,469 Performance Adjustment (2,023) The Vanguard Group—Note C Management and Administrative—Investor Shares 24,534 Management and Administrative—Admiral Shares 20,641 Marketing and Distribution—Investor Shares 2,819 Marketing and Distribution—Admiral Shares 3,644 Custodian Fees 309 Shareholders’ Reports—Investor Shares 117 Shareholders’ Reports—Admiral Shares 88 Trustees’ Fees and Expenses 102 Total Expenses 73,700 Net Investment Income 956,659 Realized Net Gain (Loss) Investment Securities Sold 1,806,869 Futures Contracts 9,514 Swap Contracts 143 Foreign Currencies (387) Realized Net Gain (Loss) 1,816,139 Change in Unrealized Appreciation (Depreciation) Investment Securities 4,445,589 Futures Contracts 686 Swap Contracts 317 Foreign Currencies (53) Change in Unrealized Appreciation (Depreciation) 4,446,539 Net Increase (Decrease) in Net Assets Resulting from Operations 7,219,337 1 Dividends are net of foreign withholding taxes of $11,086,000. See accompanying Notes, which are an integral part of the Financial Statements. 21 Wellington Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 956,659 1,791,273 Realized Net Gain (Loss) 1,816,139 954,546 Change in Unrealized Appreciation (Depreciation) 4,446,539 4,843,575 Net Increase (Decrease) in Net Assets Resulting from Operations 7,219,337 7,589,394 Distributions Net Investment Income Investor Shares (380,859) (764,768) Admiral Shares (565,542) (992,538) Realized Capital Gain 1 Investor Shares (342,707) — Admiral Shares (484,884) — Total Distributions (1,773,992) (1,757,306) Capital Share Transactions Investor Shares (960,537) (1,626,720) Admiral Shares 4,244,061 5,369,681 Net Increase (Decrease) from Capital Share Transactions 3,283,524 3,742,961 Total Increase (Decrease) 8,728,869 9,575,049 Net Assets Beginning of Period 64,365,104 54,790,055 End of Period 2 73,093,973 64,365,104 1 Includes fiscal 2013 short-term gain distributions totaling $152,007,000. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net Assets—End of Period includes undistributed net investment income of $288,877,000 and $278,863,000. See accompanying Notes, which are an integral part of the Financial Statements. 22 Wellington Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $34.29 $31.08 $29.94 $28.99 $23.79 $34.56 Investment Operations Net Investment Income .484 .959 .929 .868 .909 1.037 Net Realized and Unrealized Gain (Loss) on Investments 3.224 3.201 1.115 .960 5.217 (9.289) Total from Investment Operations 3.708 4.160 2.044 1.828 6.126 (8.252) Distributions Dividends from Net Investment Income (.487) (.950) (.904) (.878) (.926) (1.094) Distributions from Realized Capital Gains (.441) — (1.424) Total Distributions (.928) (.950) (.904) (.878) (.926) (2.518) Net Asset Value, End of Period $37.07 $34.29 $31.08 $29.94 $28.99 $23.79 Total Return 1 11.06% 13.56% 6.85% 6.43% 26.46% -25.59% Ratios/Supplemental Data Net Assets, End of Period (Millions) $27,947 $26,716 $25,743 $26,717 $28,114 $22,486 Ratio of Total Expenses to Average Net Assets 2 0.26% 0.25% 0.27% 0.30% 0.34% 0.29% Ratio of Net Investment Income to Average Net Assets 2.73% 2.91% 2.95% 2.97% 3.59% 3.44% Portfolio Turnover Rate 33% 3 31% 3 38% 3 35% 28% 30% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.01%), (0.02%), 0.00%, 0.01%, 0.02%, and 0.01%. 3 Includes 7%, 15%, and 9% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 23 Wellington Fund Financial Highlights Admiral Shares Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $59.24 $53.68 $51.71 $50.07 $41.10 $59.71 Investment Operations Net Investment Income .861 1.703 1.645 1.542 1.619 1.848 Net Realized and Unrealized Gain (Loss) on Investments 5.565 5.544 1.930 1.658 8.999 (16.048) Total from Investment Operations 6.426 7.247 3.575 3.200 10.618 (14.200) Distributions Dividends from Net Investment Income (.864) (1.687) (1.605) (1.560) (1.648) (1.950) Distributions from Realized Capital Gains (.762) — (2.460) Total Distributions (1.626) (1.687) (1.605) (1.560) (1.648) (4.410) Net Asset Value, End of Period $64.04 $59.24 $53.68 $51.71 $50.07 $41.10 Total Return 1 11.10% 13.69% 6.94% 6.52% 26.57% -25.52% Ratios/Supplemental Data Net Assets, End of Period (Millions) $45,147 $37,649 $29,048 $24,623 $19,211 $14,696 Ratio of Total Expenses to Average Net Assets 2 0.18% 0.17% 0.19% 0.22% 0.23% 0.18% Ratio of Net Investment Income to Average Net Assets 2.81% 2.99% 3.03% 3.05% 3.70% 3.55% Portfolio Turnover Rate 33% 3 31% 3 38% 3 35% 28% 30% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of (0.01%), (0.02%), 0.00%, 0.01%, 0.02%, and 0.01%. 3 Includes 7%, 15%, and 9% attributable to mortgage-dollar-roll activity. See accompanying Notes, which are an integral part of the Financial Statements. 24 Wellington Fund Notes to Financial Statements Vanguard Wellington Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. Certain of the fund’s investments are in corporate debt instruments; the issuers’ abilities to meet their obligations may be affected by economic developments in their respective industries. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the fund’s minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Structured debt securities, including mortgages and asset-backed securities, are valued using the latest bid prices or using valuations based on a matrix system that considers such factors as issuer, tranche, nominal or option-adjusted spreads, weighted average coupon, weighted average maturity, credit enhancements, and collateral. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. 25 Wellington Fund Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the six months ended May 31, 2013, the fund’s average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. 4. Swap Contracts: The fund may invest in credit default swaps to adjust the overall credit exposure of the fund or to actively overweight or underweight credit exposure to a specific issuer or group of issuers. The fund has sold credit protection through credit default swaps to simulate investments in long positions that are either unavailable or considered to be less attractively priced in the bond market. Under the terms of the swaps, an up-front payment may be exchanged between the seller and buyer. In addition, the seller of the credit protection receives a periodic payment of premium from the buyer that is a fixed percentage applied to a notional principal amount. If, for example, the reference entity is subject to a credit event (such as bankruptcy, failure to pay, or obligation acceleration) during the term of the swap, the seller agrees to either physically settle or cash settle the swap contract. If the swap is physically settled, the seller agrees to pay the buyer an amount equal to the notional amount and take delivery of a debt instrument of the reference issuer with a par amount equal to such notional amount. If the swap is cash settled, the seller agrees to pay the buyer the difference between the notional amount and the final price for the relevant debt instrument, as determined either in a market auction or pursuant to a pre-agreed-upon valuation procedure. The notional amounts of swap contracts are not recorded in the Statement of Net Assets. Swaps are valued daily based on market quotations received from independent pricing services or recognized dealers and the change in value is recorded as unrealized appreciation (depreciation) until the seller of credit protection is required to take delivery (or, in a cash settled swap, pay the settlement amount determined) upon occurrence of a credit event, periodic payments are made, or the swap terminates, at which time realized gain (loss) is recorded. The net premium to be received or paid by the fund under swap contracts is accrued daily and recorded as realized gain (loss) over the life of the contract. The primary risk associated with selling credit protection is that, upon the occurrence of a defined credit event, the market value of the debt instrument received by the fund (or, in a cash settled swap, the debt instruments used to determine the settlement payment by the fund) will be significantly less than the amount paid by the fund and, in a physically settled swap, the fund may receive an illiquid debt instrument. A risk for all types of swaps is that a counterparty will default on its obligation to pay amounts due to the fund. Upon a counterparty default, a fund’s risk of loss, or exposure, is the amount of unrealized appreciation on the swap plus the cost of initiating a new swap with a new counterparty. The fund attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and requiring counterparties to post collateral to secure such exposure. The swap contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any securities posted as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral received or posted is 26 Wellington Fund compared daily to the value of the swap contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. During the six months ended May 31, 2013, the fund’s average amounts of credit protection sold represented less than 1% of net assets, based on quarterly average notional amounts. 5. To Be Announced (TBA) Transactions: A TBA transaction is an agreement to buy or sell mortgage-backed securities with agreed-upon characteristics (face amount, coupon, maturity) for settlement at a future date. The fund may enter into TBA sells to reduce its exposure to the mortgage-backed securities market or in order to dispose of mortgage-backed securities it owns under delayed-delivery arrangements. For TBA purchases, the fund maintains cash or short-term investments until settlement date in an amount sufficient to meet the purchase price. 6. Mortgage Dollar Rolls: The fund enters into mortgage-dollar-roll transactions, in which the fund sells mortgage-backed securities to a dealer and simultaneously agrees to purchase similar securities in the future at a predetermined price. The proceeds of the securities sold in mortgage-dollar-roll transactions are typically invested in high-quality short-term fixed income securities. The fund forgoes principal and interest paid on the securities sold, and is compensated by interest earned on the proceeds of the sale and by a lower price on the securities to be repurchased. The fund has also entered into mortgage-dollar-roll transactions in which the fund buys mortgage-backed securities from a dealer pursuant to a TBA transaction and simultaneously agrees to sell similar securities in the future at a predetermined price. The securities bought in mortgage-dollar-roll transactions are used to cover an open TBA sell position. The fund continues to earn interest on mortgage-backed security pools already held and receives a lower price on the securities to be sold in the future. The fund accounts for mortgage-dollar-roll transactions as purchases and sales; as such, these transactions may increase the fund’s portfolio turnover rate. Amounts to be received or paid in connection with open mortgage dollar rolls are included in Receivables for Investment Securities Sold (Other Assets) or Payables for Investment Securities Purchased (Liabilities) in the Statement of Net Assets. The primary risk associated with mortgage dollar rolls is that a counterparty will default on its obligations. This risk is mitigated by, among other things, performing a credit analysis of counterparties, allocating transactions among numerous counterparties, and monitoring exposure to each counterparty. 7. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. 8. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its taxable income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2009–2012), and for the period ended May 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 9. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 27 Wellington Fund 10. Security Lending: The fund may lend its securities to qualified institutional borrowers to earn additional income. Security loans are required to be secured at all times by collateral at least equal to the market value of securities loaned. Daily market fluctuations could cause the value of loaned securities to be more or less than the value of the collateral received. When this occurs, the collateral is adjusted and settled on the next business day. The fund invests cash collateral received in Vanguard Market Liquidity Fund, and records a liability for the return of the collateral, during the period the securities are on loan. Security lending income represents fees charged to borrowers plus income earned on investing cash collateral, less expenses associated with the loan. 11. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B . Wellington Management Company, LLP , provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the fund’s performance for the preceding three years relative to the combined index comprising the S&P 500 Index and the Barclays U.S. Credit A or Better Bond Index. For the six months ended May 31, 2013, the investment advisory fee represented an effective annual basic rate of 0.07% of the fund’s average net assets before a decrease of $2,023,000 (0.01%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2013, the fund had contributed capital of $8,902,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 3.56% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
